 


109 HR 6400 IH: Extended Access to Medicare Benefits Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6400 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Jefferson introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to provide for access to health benefits under the Medicare Program for certain individuals 21 to 65 years of age, and for other purposes. 
 
 
1.Short title, table of contents 
(a)Short titleThis Act may be cited as the Extended Access to Medicare Benefits Act of 2006. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title, table of contents. 
Sec. 2. Findings. 
Sec. 3. Access to Medicare benefits for certain individuals 21 to 65 years of age. 
 
Part E—Purchase of Medicare benefits by certain individuals 21 to 65 years of age  
Sec. 1860E–1. Program Benefits; eligibility. 
Sec. 1860E–2. Enrollment process; coverage. 
Sec. 1860E–3. Premiums. 
Sec. 1860E–4. Payment of premiums. 
Sec. 1860E–5. Medicare for the uninsured trust fund. 
Sec. 1860E–6. Oversight and accountability. 
Sec. 1860E–7. Administration and miscellaneous.  
Sec. 4. Refundable and advanceable income tax credit for certain Medicare premiums for the uninsured.  
2.FindingsCongress finds the following: 
(1)According to a 2006 Kaiser Family Foundation report, over 46 million individuals in the United States who are under the age of 65 did not have health insurance coverage in 2005, an increase of 1.3 million individuals from the year before and an increase of over 7 million individuals since 2000.  
(2)According to a Kaiser Family Foundation Health Insurance Survey, in 2004, more than eight out of ten individual who were uninsured came from working families, almost 70 percent of whom were from families with one or more full-time workers and 11 percent of whom were from families with part-time workers. Fifty-three percent of individuals without health insurance who are poor (defined as having an income of less than 100 percent of the Federal poverty level) have at least one worker in the family. 
(3) According to a 2005 Kaiser Family Foundation report, because of the high cost of health insurance, the poor and near-poor have the greatest risk of not have health insurance. The uninsured rate among the non-elderly poor, which is 36 percent, is twice as high as the national average of uninsured individuals, which is 18 percent. Were it not for the Medicaid program, many more of the poor would be uninsured. The near-poor (those with incomes between 100 percent and 199 percent of the Federal poverty level) also run a high risk of being uninsured, in part, because they are less likely to be eligible for Medicaid. Two-thirds of the uninsured are either poor or near-poor.  
(4)According to a 2004 Kaiser Family Foundation Health Insurance Survey, adults are more likely to be uninsured than children. Adults make up about 70 percent of the nonelderly population, but make up 80 percent of the uninsured population. Most low-income children qualify for Medicaid or SCHIP, but low-income adults under the age of 65 qualify for Medicaid only if they are disabled, pregnant, or have dependent children.  
(5)According to a 2005 Kaiser Family Foundation Health Insurance Survey, more than 60 percent of non-elderly uninsured adults did not attend college, making them less able to get higher-skilled jobs that more typically provide health coverage. Those with less education are also more likely to be uninsured for longer periods of time.  
(6)According to a 2005 Kaiser Family Foundation report, minorities are much more likely to be uninsured than Caucasians. About one-third of Hispanics and Native Americans are uninsured compared to 13 percent of Caucasians are uninsured. The uninsured rates among African Americans, which is 21 percent, and among Asian Americans, which is 19 percent, are also much higher than that of Caucasians. These differences in rates are only partly explained by income disparities. Health insurance disparities exist at both lower and higher income levels.  
(7)According to a 2002 Institute of Medicine report, 80 percent of the uninsured in the United States are native or naturalized United States citizens.  
(8)According to a 2006 Kaiser Family Foundation Health Insurance Survey, 59 percent of uninsured adults have gone without coverage for a period of at least two years. Because health insurance is primarily obtained as an employment benefit, health coverage can be disrupted when people change jobs. This, as well as other changes in income and family composition, can cause temporary gaps in health insurance.  
(9)According to a 2004 Kaiser Family Foundation report, health insurance makes a difference in whether and when individuals get necessary medical care, where they get their care, and ultimately, the health level of individuals. Uninsured adults are far more likely than insured adults to postpone or forgo health care altogether and less able to afford prescription drugs or follow through with recommended treatments. The consequences of reduced access to health care can be severe, particularly when preventable conditions go undetected.  
(10)According to a 2004 Kaiser Family Foundation report, anticipating high medical bills, many of the uninsured are not able to follow recommended treatment. Over one-third of uninsured adults say they did not fill a drug prescription in the past year and over one-third of uninsured adults went without a recommended medical test or treatment because of the cost of the test or treatment. Insured non-elderly adults are at least 50 percent more likely than uninsured adults to have preventive care such as pap smears, mammograms, and prostate exams. 
(11)According to a 2003 Kaiser Family Foundation report, uninsured children also have problems getting needed health care. Uninsured children are much more likely than insured children to lack a usual source of health care, to delay health care, or to have unmet medical needs. Uninsured children with common childhood illnesses and injuries often do not receive the same level of care as insured children. As a result, uninsured children are at a higher risk for preventable hospitalizations and for missed diagnoses of serious health conditions.  
(12)According to a 2005 Kaiser Family Foundation report, because uninsured individuals are less likely than insured individuals to have regular outpatient care, they are more likely to be hospitalized for avoidable health problems. When uninsured individuals are hospitalized, they are more likely than insured individuals to receive fewer services and to die in the hospital. 
(13) According to a 2006 Kaiser Family Foundation report, having health insurance improves health overall and access to health insurance by those who are currently uninsured could reduce the mortality rates for such uninsured individuals by 10 to 15 percent. It has been estimated that the number of excess deaths among uninsured adults who are between the ages of 25 and 64 years of age is in the range of 18,000 per year.  
3.Access to Medicare benefits for certain individuals 21 to 65 years of age 
(a)In generalTitle XVIII of the Social Security Act is amended— 
(1)by redesignating part E as part F; and 
(2)by inserting after part D the following new part: 
 
EPurchase of Medicare benefits by certain individuals 21 to 65 years of age  
1860E–1.Program Benefits; eligibility 
(a)Entitlement to Medicare benefits for enrolled individuals 
(1)In generalAn individual enrolled under this part is entitled to the same benefits under this title (including the ability to enroll in plans under parts C and D) as an individual entitled to benefits under part A and enrolled under part B, except that the Secretary shall provide for the addition of benefits under this part for prenatal care and family planning services.  
(2)DefinitionsFor purposes of this part:  
(A)Federal or State COBRA continuation provisionThe term Federal or State COBRA continuation provision has the meaning given the term COBRA continuation provision in section 2791(d)(4) of the Public Health Service Act and includes a comparable State program, as determined by the Secretary.  
(B)Federal health insurance program definedThe term Federal health insurance program means any of the following: 
(i)MedicareA program under any part of this title (other than by reason of this part).  
(ii)MedicaidA State plan under title XIX.  
(iii)FEHBPThe Federal employees health benefit program under chapter 89 of title 5, United States Code.  
(iv)TRICAREThe TRICARE program (as defined in section 1072(7) of title 10, United States Code). 
(v)Active duty militaryHealth benefits under title 10, United States Code, to an individual as a member of the uniformed services of the United States.  
(C)Group health planThe term group health plan has the meaning given such term in section 2791(a)(1) of the Public Health Service Act.  
(D)Qualified coverageThe term qualified coverage means coverage that has been certified by an actuary (who is a member of the American Academy of Actuaries or a comparable group) as having coverage that is actuarially equivalent to or better than the actuarial value of the coverage provided under parts A and B. 
(b)Eligibility of certain individuals age 21 to 65 years of age 
(1)In generalSubject to paragraph (2), an individual who meets the following requirements with respect to a month is eligible to enroll under this part with respect to such month: 
(A)AgeAs of the last day of the month, the individual has attained 21 years of age (or, in the case of an individual residing in a State which applies (as of the date of the enactment of this section and under clause (i) of section 1905(a)) an age lower than 21, such lower age), but has not attained 65 years of age.  
(B)Not eligible for qualified coverage under group health plans or federal health insurance programsThe individual is not eligible for benefits or coverage that constitutes qualified coverage under a Federal health insurance program (as defined in subsection (a)(2)(B)) or under a group health plan (other than such eligibility merely through a Federal or State COBRA continuation provision) as of the last day of the month involved.  
(C)Family income between 200 and 500 percent of federal poverty levelThe income of the individual’s family is at least 200 percent, but does not exceed 500 percent, of the poverty line for a family of the size involved. 
(D)Not covered for previous 6 monthsDuring the 6 preceding months the individual was not receiving benefits or coverage that constitutes qualified coverage under a Federal health insurance program, under a group health plan, or under individual health insurance coverage.  
(2)Limitation on eligibility if terminated enrollmentIf an individual described in paragraph (1) enrolls under this part and coverage of the individual is terminated under section 1860E–2(d) (other than because of age), the individual is not again eligible to enroll under this subsection unless each of the following requirements are met:  
(A)New qualified coverage under group health plan or federal health insurance programAfter the date of termination of coverage under such section, the individual obtains qualified coverage under a group health plan or under a Federal health insurance program.  
(B)Subsequent loss of new coverageThe individual subsequently loses eligibility for the qualified coverage described in subparagraph (A) without regard to whether the individual has exhausted any eligibility the individual may subsequently have for coverage under a Federal or State COBRA continuation provision and the individual meets the requirement of paragraph (1)(D). 
1860E–2.Enrollment process; coverage 
(a)In generalAn individual may enroll in the program established under this part only in such manner and form as may be prescribed by regulations, and only during an enrollment period prescribed by the Secretary consistent with the provisions of this section. Such regulations shall provide a process under which individuals eligible to enroll as of a month are permitted to pre-enroll during a prior month within an enrollment period described in subsection (b).  
(b)Enrollment periods 
(1)Individuals 21 to 65 years of ageIn the case of individuals eligible to enroll under this part under section 1860E–1(b), the following enrollment periods shall apply:  
(A)Initial enrollment periodIf the individual is eligible to enroll under such section as of January 2008, the enrollment period shall begin on November 1, 2007, and shall end on February 28, 2008. Any such enrollment before January 1, 2008, is conditioned upon compliance with the conditions of eligibility for January 2008.  
(B)Subsequent periodsIf the individual is eligible to enroll under such section as of a month after January 2008, the enrollment period shall begin on the first day of the second month before the month in which the individual first is eligible to so enroll and shall end four months later. Any such enrollment before the first day of the third month of such enrollment period is conditioned upon compliance with the conditions of eligibility for such third month.  
(2)Authority to correct for government errorsThe provisions of section 1837(h) apply with respect to enrollment under this part in the same manner as they apply to enrollment under part B. 
(c)Date coverage begins 
(1)In generalThe period during which an individual is entitled to benefits under this part shall begin as follows, but in no case earlier than January 1, 2008: 
(A)For enrollments before month of eligibilityIn the case of an individual who enrolls (including pre-enrolls) before the month in which the individual first satisfies eligibility for enrollment under section 1860E–1, the first day of such month in which the individual first satisfies eligibility.  
(B)For enrollments during or after month of eligibilityIn the case of an individual who enrolls during or after the month in which the individual first satisfies eligibility for enrollment under such section, the first day of the following month.  
(2)Authority to provide for partial months of coverageUnder regulations, the Secretary may, in the Secretary’s discretion, provide for coverage periods that include portions of a month in order to avoid lapses of coverage.  
(3)Limitation on paymentsNo payments may be made under this title with respect to the expenses of an individual enrolled under this part unless such expenses were incurred by such individual during a period which, with respect to the individual, is a coverage period under this section.  
(d)Termination of coverage 
(1)In generalAn individual’s coverage period under this part shall continue until the individual’s enrollment has been terminated at the earliest of the following: 
(A)General provisions 
(i)NoticeThe individual files notice (in a form and manner prescribed by the Secretary) that the individual no longer wishes to participate in the insurance program under this part. 
(ii)Nonpayment of premiumsThe individual fails to make payment of premiums required for enrollment under this part.  
(iii)Eligibility for Medicare, group health plan, or other federal health insuranceThe individual becomes entitled to benefits or enrolled under any other part of this title (other than by reason of this part) or for qualified coverage under a group health plan or under another Federal health insurance program.  
(B)Termination based on ageThe individual attains 65 years of age.  
(2)Effective date of termination  
(A)NoticeThe termination of a coverage period under paragraph (1)(A)(i) shall take effect at the close of the month following the month for which the notice is filed.  
(B)Nonpayment of premiumThe termination of a coverage period under paragraph (1)(A)(ii) shall take effect on a date determined under regulations, which may be determined so as to provide a grace period in which overdue premiums may be paid and coverage continued. The grace period determined under the preceding sentence shall not exceed 60 days; except that it may be extended for an additional 30 days in any case where the Secretary determines that there was good cause for failure to pay the overdue premiums within such 60-day period.  
(C)Age or health insurance eligibilityThe termination of a coverage period under paragraph (1)(A)(iii) or (1)(B) shall take effect as of the first day of the month in which the individual attains 65 years of age or becomes entitled to benefits or enrolled under a plan or program described in subparagraph (A)(iii). 
(3)No effect of termination on continued Medicare benefits when turns 65Nothing in this subsection shall be construed as affecting the continuation of benefits under this title (other than under this part) in the case of an individual who attains 65 years of age or who otherwise subsequently qualifies for benefits under this title other than under this part.  
1860E–3.Premiums 
(a)Amount of monthly premiumsThe Secretary shall, during September of each year (beginning with 2007), determine a monthly premium for individuals 21 years of age or older, equal to 1/12 of the annual premium computed under subsection (b)(2), which shall apply with respect to coverage provided under this title for any month in the succeeding year. 
(b)Annual premium 
(1)National, per capita averageThe Secretary shall estimate the average, annual per capita amount that would be payable under this title with respect to individuals residing in the United States who meet the requirement of section 1860E–1(b)(1)(A) as if all such individuals were eligible for (and enrolled) under this title during the entire year (and assuming that section 1862(b)(2)(A)(i) did not apply).  
(2)Annual premiumThe annual premium under this subsection for months in a year is equal to the average, annual per capita amount estimated under paragraph (1) for the year. 
1860E–4.Payment of premiums 
(a)Payment of monthly premium 
(1)In generalThe Secretary shall provide for payment and collection of the monthly premium, determined under section 1860E–3(a) for the age of the individual involved, in the same manner as for payment of monthly premiums under section 1840, except that, for purposes of applying this section, any reference in such section to the Federal Supplementary Medical Insurance Trust Fund is deemed a reference to the Trust Fund established under section 1860E–5.  
(2)Period of paymentIn the case of an individual who participates in the program established by this part, the monthly premium shall be payable for the period commencing with the first month of the individual’s coverage period and ending with the month in which the individual’s coverage under this part terminates.  
(b)Application of certain provisionsThe provisions of section 1840 (other than subsection (h)) shall apply to premiums collected under this section in the same manner as they apply to premiums collected under part B, except that any reference in such section to the Federal Supplementary Medical Insurance Trust Fund is deemed a reference to the Trust Fund established under section 1860E–5. 
1860E–5.Medicare for the uninsured trust fund 
(a)Establishment of trust fund 
(1)In generalThere is hereby created on the books of the Treasury of the United States a trust fund to be known as the Medicare for the Uninsured Trust Fund (in this section referred to as the Trust Fund). The Trust Fund shall consist of such gifts and bequests as may be made as provided in section 201(i)(1) and such amounts as may be deposited in, or appropriated to, such fund as provided in this title.  
(2)PremiumsPremiums collected under section 1860E–3 and payable under section 1860E– 4(a)(2) shall be transferred to the Trust Fund.  
(b)Incorporation of provisions 
(1)In generalSubject to paragraph (2), subsections (b) through (i) of section 1841 shall apply with respect to the Trust Fund and this part in the same manner as they apply with respect to the Federal Supplementary Medical Insurance Trust Fund and part B, respectively.  
(2)Miscellaneous referencesIn applying provisions of section 1841 under paragraph (1)—  
(A)any reference in such section to ‘this part’ is construed to refer to this part E;  
(B)any reference in section 1841(h) to section 1840(d) and in section 1841(i) to sections 1840(b)(1) and 1842(g) are deemed references to comparable authority exercised under this part; and 
(C)payments may be made under section 1841(g) to the Trust Funds under sections 1817 and 1841 as reimbursement to such funds for payments they made for benefits provided under this part.  
1860E–6.Oversight and accountability 
(a)Through annual reports of trusteesThe Board of Trustees of the Medicare for the Uninsured Trust Fund under section 1860E–5(b)(1) shall report on an annual basis to Congress concerning the status of the Trust Fund and the need for adjustments in the program under this part to maintain financial solvency of the program under this part.  
(b)Periodic GAO reportsThe Comptroller General of the United States shall periodically submit to Congress reports on the adequacy of the financing of coverage provided under this part. The Comptroller General shall include in such report such recommendations for adjustments in such financing and coverage as the Comptroller General deems appropriate in order to maintain financial solvency of the program under this part. 
1860E–7.Administration and miscellaneous 
(a)Treatment for purposes of titleExcept as otherwise provided in this part— 
(1)individuals enrolled under this part shall be treated for purposes of this title as though the individual were entitled to benefits under part A and enrolled under part B; and  
(2)benefits described in section 1860E–1 shall be payable under this title to such individuals in the same manner as if such individuals were so entitled and enrolled.  
(b)Not treated as Medicare program for purposes of Medicaid programFor purposes of applying title XIX (including the provision of Medicare cost-sharing assistance under such title), an individual who is enrolled under this part shall not be treated as being entitled to benefits under this title.  
(c)Not treated as Medicare program for purposes of COBRA continuation provisionsIn applying a COBRA continuation provision (as defined in section 2791(d)(4) of the Public Health Service Act), any reference to an entitlement to benefits under this title shall not be construed to include entitlement to benefits under this title pursuant to the operation of this part.  
(d)Payment scheduleThe Secretary, with the assistance of the Medicare Payment Advisory Commission, shall develop and implement a payment schedule for benefits provided under parts A and B pursuant to this part. To the extent feasible, such payment schedule shall be consistent with comparable payment schedules and reimbursement methodologies applied under parts A and B. . 
(b)Conforming amendments to Social Security Act provisions 
(1)Section 201(i)(1) of the Social Security Act (42 U.S.C. 401(i)(1)) is amended by striking or the Federal Supplementary Medical Insurance Trust Fund and inserting the Federal Supplementary Medical Insurance Trust Fund, and the Medicare for the Uninsured Trust Fund. 
(2)Section 201(g)(1)(A) of such Act (42 U.S.C. 401(g)(1)(A)) is amended by striking and the Federal Supplementary Medical Insurance Trust Fund established by title XVIII and inserting , the Federal Supplementary Medical Insurance Trust Fund, and the Medicare for the Uninsured Trust Fund established by title XVIII. 
(3)Section 1820(i) of such Act (42 U.S.C. 1395i–4(i)) is amended by striking part D and inserting part F. 
(4)Section 1853 of such Act (42 U.S.C. 1395w–23) is amended by adding at the end the following new subsection: 
 
(k)Adjustment for part E beneficiariesIn applying this section with respect to individuals entitled to benefits under part E, the Secretary shall provide for an appropriate adjustment in, for 2007, the annual MA capitation rate, and for years beginning with 2008, the payment amount determined under this section or section 1858, as may be appropriate to reflect differences between the population served under such part and the population under parts A and B.. 
(5)Section 1860D–15(c)(1) of such Act (42 U.S.C. 1395w–115(c)(1)) is amended by adding at the end the following new subparagraph: 
 
(E)Adjustment for part E beneficiariesIn applying this section with respect to individuals entitled to benefits under part E, the Secretary shall provide for an appropriate adjustment in the payment amount determined under this section as may be appropriate to reflect differences between the population served under such part and the population under parts A and B.. 
(c)Other conforming amendments 
(1)Section 602(2)(D)(ii) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1162(2)) is amended by inserting (not including an individual who is so entitled pursuant to enrollment under section 1860E–1 of such Act) after Social Security Act. 
(2)Section 2202(2)(D)(ii) of the Public Health Service Act (42 U.S.C. 300bb–2(2)(D)(ii)) is amended by inserting ‘‘(not including an individual who is so entitled pursuant to enrollment under section 1860E–1 of such Act)’’ after ‘‘Social Security Act’’. 
(3)Section 4980B(f)(2)(B)(i)(V) of the Internal Revenue Code of 1986 is amended by inserting ‘‘(not including an individual who is so entitled pursuant to enrollment under section 1860E–1 of such Act)’’ after ‘‘Social Security Act’’. 
4.Refundable and advanceable income tax credit for certain Medicare premiums for the uninsured 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable personal credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36. Certain Medicare premiums for the uninsured 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 85 percent of the amount paid during such year as premiums under part E of title XVIII of the Social Security Act for coverage of the taxpayer and the taxpayer’s spouse and dependents under such part.  
(b)Coordination with advance paymentWith respect to any taxable year, the amount which would (but for this subsection) be allowed as a credit under subsection (a) shall be reduced (but not below zero) by the aggregate amount paid on behalf of such taxpayer under section 7529 for such taxable year. 
(c)Special rulesRules similar to the rules of paragraphs (2), (3), and (4) of section 35(g) and paragraphs (2), (3), and (4) of section 21(e) shall apply for purposes of this section.. 
(b)Advance payment of creditChapter 77 of such Code (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7529.Advance payment of credit for certain Medicare premiums for the uninsured 
(a)General ruleThe Secretary shall establish a program for making payments on behalf of individuals enrolled under part E of title XVIII of the Social Security Act to the Secretary of Health and Human Services for premiums payable by such individuals under such part.  
(b)Limitation on advance payments during any taxable yearThe Secretary may make payments under subsection (a) only to the extent that the total amount of such payments made on behalf of any individual during the taxable year does not exceed the amount allowable as a credit to such individual for such year under section 36 (determined without regard to subsection (b) thereof). . 
(c)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting ‘‘or 36’’ after ‘‘section 35’’.  
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating the item relating to section 36 as an item relating to section 37 and by inserting after the item relating to section 35 the following new item: 
 
 
Sec. 36.  Certain Medicare premiums for the uninsured. . 
(3)The table of sections for chapter 77 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 7529. Advance payment of credit for certain Medicare premiums for the uninsured. . 
(d)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
 
